04/01/2021
                IN THE COURT OF APPEALS OF TENNESSEE
                            AT NASHVILLE
                         November 9, 2020 Session

                DENNIS HAROLD ULTSCH V. HTI MEMORIAL
                        HOSPITAL CORPORATION

                 Appeal from the Circuit Court for Davidson County
                   No. 19C1086      Joseph P. Binkley, Jr., Judge


                             No. M2020-00341-COA-R9-CV


This appeal concerns the interplay between the Tennessee Health Care Liability Act
(“HCLA”) and the common law on vicarious liability with respect to pre-suit notice in a
health care liability claim against the principal only. We have determined that the
provisions of the HCLA take precedence over the common law and that the plaintiff’s
claims in this case were timely filed. Therefore, we reverse the decision of the trial court.

 Tenn. R. App. P. 9 Interlocutory Appeal; Judgment of the Circuit Court Reversed
                                  and Remanded

ANDY D. BENNETT, J., delivered the opinion of the Court, in which FRANK G. CLEMENT,
JR., P.J., M.S., and W. NEAL MCBRAYER, J., joined.

Richard D. Piliponis and Benjamin James Miller, Nashville, Tennessee, for the appellant,
Dennis Harold Ultsch.

Bryan Essary, Nashville, Tennessee, and Matthew Hawkins Cline, Brentwood, Tennessee,
for the appellee, HTI Memorial Hospital Corporation.

                                        OPINION

        Sheila Warren was a patient at TriStar Skyline Medical Center (“Skyline”) from
January 7 through January 12, 2018. On the way home from the hospital, Ms. Warren died
from acute respiratory failure. Dennis Ultsch, Ms. Warren’s next of kin, filed suit against
HTI Memorial Hospital Corporation d/b/a Skyline on May 6, 2019, asserting claims for
health care liability. The complaint alleges that Skyline “is both directly and vicariously
liable to plaintiff under the theory of respondeat superior for the acts or omissions of its
employees and/or agents.” Attached to the complaint are (1) an affidavit certifying that the
plaintiff sent to Skyline via certified mail on December 21, 2018, the notice required by
Tenn. Code Ann. § 29-26-121 and (2) a copy of the notice letter.

        Skyline filed a motion to dismiss the complaint, citing Abshure v. Methodist
Healthcare-Memphis Hospitals, 325 S.W.3d 98, 106, 112 (Tenn. 2010), for the proposition
that a principal cannot be held vicariously liable for the actions of alleged employees or
agents when the plaintiff’s claims against those agents were procedurally barred (in this
case, by the statute of limitations) when the suit was filed. On November 12, 2019, the
trial court entered an order granting Skyline’s motion to dismiss with respect to vicarious
liability claims but allowing the plaintiff thirty days to amend the complaint to properly
plead direct negligence claims against Skyline. The plaintiff filed a motion for an
interlocutory appeal of the November 12, 2019 order and a “motion to reconsider.” The
trial court denied the latter, which it treated as a motion to alter or amend, and granted the
motion for an interlocutory appeal. This court granted the plaintiff’s application for
permission to appeal pursuant to Tenn. R. App. P. 9.

                                  STANDARD OF REVIEW

       As our Supreme Court has held, “the proper way to challenge a plaintiff’s
compliance with the health care liability notice requirements is through a motion to
dismiss.” Estate of Bradley v. Hamilton Cnty., No. E2014-02215-COA-R3-CV, 2015 WL
9946266, at *3 (Tenn. Ct. App. Aug. 21, 2015) (citing Myers v. AMISUB (SFH), Inc., 382
S.W.3d 300, 307 (Tenn. 2012)). A party filing a motion pursuant to Tenn. R. Civ. P.
12.02(6) asserts that the plaintiff has failed to state a claim upon which relief can be
granted. The motion “challenges only the legal sufficiency of the complaint, not the
strength of the plaintiff’s proof or evidence.” Webb v. Nashville Area Habitat for
Humanity, Inc., 346 S.W.3d 422, 426 (Tenn. 2011); see also Highwoods Props., Inc. v.
City of Memphis, 297 S.W.3d 695, 700 (Tenn. 2009). When ruling on Rule 12.02(6)
motions, courts are to “‘construe the complaint liberally, presuming all factual allegations
to be true and giving the plaintiff the benefit of all reasonable inferences.’” Webb, 346
S.W.3d at 426 (quoting Tigg v. Pirelli Tire Corp., 232 S.W.3d 28, 31-32 (Tenn. 2007)).

        When a defendant files a properly-supported motion to dismiss based on the
plaintiff’s failure to comply with Tenn. Code Ann. § 29-26-121, the plaintiff must
demonstrate either that he or she complied with the statutory requirements or that he or she
had “extraordinary cause for failing to do so.” Myers, 382 S.W.3d at 307. The
determination of whether a complaint should be dismissed for failure to state a claim is a
question of law that appellate courts review de novo, with no presumption of correctness
afforded to the trial court’s decision. Foster v. Chiles, 467 S.W.3d 911, 914 (Tenn. 2015);
Webb, 346 S.W.3d at 426.




                                            -2-
                                                 ANALYSIS

      We must determine whether the trial court properly granted Skyline’s motion to
dismiss the plaintiff’s vicarious liability claims against the hospital.

        The parties do not dispute the trial court’s finding that, “when the Plaintiff asserted
this vicarious liability claim against the principal (Skyline) on May 6, 2019, the statute of
limitations as to any direct claims against the employees/agents had expired.”1 The trial
court then concluded that “[t]he direct claims against the employees/agents were
‘procedurally barred by operation of law’ bringing them squarely within the fourth
exception in Abshure” and that Skyline, as principal, could not “be held vicariously liable
for any alleged negligence of its employees/agents.” For the reasons discussed below, we
disagree with the trial court’s interpretation of Abshure and the court’s application of the
HCLA to this case.

       In evaluating the trial court’s decision, we look primarily to Tenn. Code Ann. § 29-
26-121, part of Tennessee’s Health Care Liability Act (“HCLA”), Tenn. Code Ann. §§ 29-
26-102–122. Our Supreme Court has addressed the applicable rules of statutory
construction:

        When determining the statute’s meaning, we must determine and carry out
        the intent of the Legislature without broadening or restricting its scope. Bray
        [v. Khuri], 523 S.W.3d [619,] 621 [(Tenn. 2017)] (citing Stevens ex rel.
        Stevens v. Hickman Cmty. Health Care Servs., Inc., 418 S.W.3d 547, 553
        (Tenn. 2013)); Ellithorpe v. Weismark, 479 S.W.3d 818, 827 (Tenn. 2015)
        (quoting Johnson v. Hopkins, 432 S.W.3d 840, 848 (Tenn. 2013)). We begin
        with the language chosen by the Legislature. Arden [v. Kozawa], 466
        S.W.3d [758,] 764 [(Tenn. 2015)]. “We presume that every word in a statute
        has meaning and purpose and that each word’s meaning should be given full
        effect as long as doing so does not frustrate the General Assembly’s obvious
        intention.” Ellithorpe, 479 S.W.3d at 827 (citing Johnson, 432 S.W.3d at
        848). When statutory language is clear and unambiguous, we accord the
        language its plain meaning and ordinary usage in the context within which it
        appears, without a forced interpretation. Bray, 523 S.W.3d at 622; Ellithorpe,
        479 S.W.3d at 827; Stevens, 418 S.W.3d at 553. We do not alter a statute or
        substitute our policy judgment for that of the General Assembly. Armbrister
        v. Armbrister, 414 S.W.3d 685, 704 (Tenn. 2013) (quoting Britt v. Dyer’s
        Emp’t Agency, Inc., 396 S.W.3d 519, 523 (Tenn. 2013)).


1
 Health care liability claims are subject to a one-year statute of limitations, Tenn. Code Ann. § 29-26-116,
and the trial court ruled that “the statute of limitations as to the direct claims against the employees/agents
began to run on the date of death, January 12, 2018, and expired one year later on January 12, 2019.”
                                                    -3-
Runions v. Jackson-Madison Cnty. Gen. Hosp. Dist., 549 S.W.3d 77, 85-86 (Tenn. 2018).
Moreover, “we presume that the Legislature knows the law and makes new laws
accordingly.” Ellithorpe v. Weismark, 479 S.W.3d 818, 827 (Tenn. 2015).

      The key statutory provision at issue here is Tenn. Code Ann. § 29-26-121(a)(1),
which states:

       Any person, or that person’s authorized agent, asserting a potential claim for
       health care liability shall give written notice of the potential claim to each
       health care provider that will be a named defendant at least sixty (60) days
       before the filing of a complaint based upon health care liability in any court
       of this state.

(Emphasis added). This provision is mandatory and requires strict compliance. Runions,
549 S.W.3d at 86. Pre-suit notice enables “a potential defendant of a health care liability
claim . . . [to] investigate the merits of the claim and pursue settlement negotiations before
the start of the litigation.” Id. (citing Foster, 467 S.W.3d at 915). Thus, pre-suit notice
promotes the “early resolution of claims, which also serves the interest of judicial
economy.” Id.

        The plain language of the statute requires a plaintiff “asserting a potential claim for
health care liability” to give pre-suit notice to “each health care provider that will be a
named defendant.” Tenn. Code Ann. § 29-26-121(a)(1); see also Runions, 549 S.W.3d at
87. The HCLA defines “health care provider” to include “[a] nongovernmental health care
facility licensed under title 68, chapter 11,” Tenn. Code Ann. § 29-26-101(a)(2)(B), and
there is no dispute that Skyline qualifies as a health care provider. A “[h]ealth care liability
action” is defined as “any civil action . . . alleging that a health care provider or providers
have caused an injury related to the provision of, or failure to provide, health care services
to a person, regardless of the theory of liability on which the action is based.” Tenn. Code
Ann. § 29-26-101(a)(1) (emphasis added). The statutory language encompasses any claim
for injury related to the provision of health care services, regardless of the theory of
liability. (In this case, the plaintiff asserts that Skyline is liable under the theory of
respondeat superior for the actions of its agents and/or employees.) Moreover, the HCLA
defines “health care services” as follows:

       Health care services to persons includes care by health care providers, which
       includes care by physicians, nurses, licensed practical nurses, pharmacists,
       pharmacy interns or pharmacy technicians under the supervision of a
       pharmacist, orderlies, certified nursing assistants, advance practice nurses,
       physician assistants, nursing technicians and other agents, employees and
       representatives of the provider, and also includes staffing, custodial or basic
       care, positioning, hydration and similar patient services.


                                             -4-
Tenn. Code Ann. § 29-26-101(b) (emphasis added). Thus, the provision of health care
services includes the provision of “care by health care providers,” and that care includes
care by the provider’s “agents, employees, and representatives.” Id. As applied to this
case, these provisions mean that Skyline is subject to a claim for health care liability for
the care provided by its agents and employees.

      How do these provisions interact with the statute of limitations? Tennessee Code
Annotated section 29-26-121(c) states, in pertinent part:

       When notice is given to a provider as provided in this section, the applicable
       statutes of limitations and repose shall be extended for a period of one
       hundred twenty (120) days from the date of expiration of the statute of
       limitations and statute of repose applicable to that provider. . . . In no event
       shall this section operate to shorten or otherwise extend the statutes of
       limitations or repose applicable to any action asserting a claim for health care
       liability, nor shall more than one (1) extension be applicable to any provider.

Thus, when notice is given to a health care provider, the statute of limitations is extended
for 120 days. Tenn. Code Ann. § 29-16-121(c). In the present case, pre-suit notice was
provided to Skyline, thereby extending by 120 days the statute of limitations applicable to
it. Pursuant to Tenn. Code Ann. §§ 29-26-116 and 28-3-104, the statute of limitations
began to run on the date the cause of action accrued, which the trial court determined to be
the date of Ms. Warren’s death, January 12, 2018. By virtue of the pre-suit notice given to
Skyline, the statute of limitations was extended for 120 days, thereby making the plaintiff’s
filing of a complaint on May 6, 2019, timely.

        To escape the result dictated by the plain language of the HCLA, Skyline focuses
its argument on caselaw regarding the theory of liability at issue here, respondeat superior,
and not on the statutory language. More specifically, Skyline relies upon the decision of
our Supreme Court in Abshure v. Methodist Healthcare-Memphis Hospitals, 325 S.W.3d
at 98, a case decided under the law in effect prior to the amendments to the Tennessee
Medical Malpractice Act requiring pre-suit notice and the 2011 enactment of the HCLA.
See Ellithorpe, 479 S.W.3d at 824-26 (summarizing the development of the HCLA). In
that case, Ms. Abshure filed a medical malpractice suit in general sessions courts against a
hospital and two doctors. Abshure, 325 S.W.3d at 101. She voluntarily dismissed this
lawsuit and, less than a year later, on June 23, 2003, Ms. Abshure and her husband refiled
the same claims against the hospital and the two doctors in circuit court. Id. The trial court
entered an order of voluntary dismissal as to the two doctors on July 8, 2005. Id. at 102.
On May 2, 2008, the hospital filed a motion for summary judgment arguing that the
plaintiffs’ “only claim against the hospital was premised on the hospital’s vicarious liability
for the acts of Dr. Ogle” and that their “claims against Dr. Ogle were now barred by
operation of law by the statute of repose for medical malpractice actions and by Tenn. R.
Civ. P. 41.01(2).” Id. The trial court accepted these arguments and granted the hospital’s

                                             -5-
motion for summary judgment. Id. The Court of Appeals determined that, because the
plaintiffs’ initial case was filed before the expiration of the statute of repose, the subsequent
expiration of the statute of repose did not extinguish their vicarious liability claims. Id.
However, we affirmed the trial court’s dismissal based upon the second voluntary nonsuit.2
Id. at 102-03.

       For purposes of the present appeal, we consider the Supreme Court’s Abshure
decision on the issue of whether the plaintiffs’ complaint against the hospital based on
vicarious liability “must be dismissed because [the plaintiffs’] direct claims against Dr.
Ogle became barred after they filed their complaint against [the hospital].” Id. at 105. The
Court also framed the issue more broadly as a question “regarding the limitations that
should be placed on the ability of plaintiffs to pursue vicarious liability claims against a
principal without also pursuing claims directly against the agent.” Id. In this context, the
Court examined relevant common law principles of vicarious liability. Id. 105-10. To
begin with, the Court set out the following “well-established” Tennessee “common-law
framework”:

        It has long been recognized in Tennessee that a principal may be held
        vicariously liable for the negligent acts of its agent when the acts are within
        the actual or apparent scope of the agent’s authority. It is also generally
        recognized that a plaintiff may sue a principal based on its vicarious liability
        for the tortious conduct of its agents without suing the agent. Even where the
        agent’s conduct is the sole basis for the principal’s liability, the agent remains
        a “proper, but not a necessary” party. Thus, a plaintiff is free to sue the agent,
        the principal, or both.

Id. at 105-06 (emphasis added) (footnotes omitted). Thus, the common law rule allows a
plaintiff to sue the principal and not the agent.

       The Court in Abshure stated that, despite the rule allowing a plaintiff to sue the
agent, the principal, or both, caselaw has “recognized that there are certain circumstances
in which it would be improper to permit a plaintiff to proceed solely against a principal
based on its vicarious liability for the conduct of an agent.” Id. at 106. The circumstances
warranting an exception to the general rule include the following:

        (1) when the agent has been exonerated by a finding of non-liability; (2)
        when the plaintiff has settled its claim against the agent; (3) when the agent

2
 This court concluded that the plaintiffs’ second voluntary nonsuit extinguished their right of action against
Dr. Ogle “by operation of law” and precluded an assessment of liability against him. Abshure. 325 S.W.3d
at 102-03. Therefore, we reasoned, the hospital could not be held vicariously liable for his actions. Id. at
103. On appeal, our Supreme Court determined that the plaintiffs, by their second voluntarily dismissal,
“gratuitously dismissed these claims” against Dr. Ogle and that there was no settlement of the claims. Id.
at 112. The Court, therefore, disagreed with the result reached by the Court of Appeals on this issue.
                                                    -6-
       is immune from suit, either by statute or by the common law; and (4) when
       the plaintiff’s claim against the agent is procedurally barred by operation of
       law before the plaintiff asserts a vicarious liability claim against the
       principal.

Id. Although the Court reviewed all of the exceptions, we focus our attention on its analysis
regarding the fourth exception: “the exclusion of vicarious liability claims against
principals ‘when the right of action against the agent is extinguished by operation of law.’”
Id. at 109 (quoting Johnson v. LeBonheur Children’s Med. Ctr., 74 S.W.3d 338, 345 (Tenn.
2002). Noting that “rights of action may be extinguished by operation of law in many
different ways,” the Court discussed two cases dealing with “procedural bars associated
with the statute of repose and the res judicata doctrine.” Id.

        In Huber v. Marlow, this court held that “the plaintiffs could not amend their
complaint to add a vicarious liability claim against the principal because their claims
against the agent had been extinguished by operation of law—the running of the statute of
repose.” Abshure, 325 S.W.3d at 110 (citing Huber, No. E2007-01879-COA-R9-CV, 2008
WL 2199827, at *3-4 (Tenn. Ct. App. May 28, 2008)). The plaintiffs in Creech v.
Addington also attempted to amend their complaint to add a claim of vicarious liability.
Abshure, 325 S.W.3d at 110. The Court “concluded that the plaintiffs could not pursue
their vicarious liability claim against the principal because the doctrine of res judicata had
extinguished their claims against the agents by operation of law.” Id. (citing Creech, 281
S.W.3d 363, 376-83 (Tenn. 2009)). As reflected in these two cases, the fourth limitation
on vicarious liability claims “arises when the plaintiff attempts to assert a vicarious liability
claim against the principal after its right to assert a claim against the agent has become
procedurally barred.” Id. at 110. This exception stems from the idea that “plaintiffs should
not be permitted to engage in an ‘encircling movement’ against the principal when they
cannot pursue a ‘frontal attack’ on the agent.” Id. (quoting Graham v. Miller, 187 S.W.2d
622, 625-26 (Tenn. 1945); Raines v. Mercer, 55 S.W.2d 263, 264 (Tenn. 1932)).

        The Abshure Court emphasized that the Creech and Huber decisions “were heavily
influenced by the fact that the plaintiffs did not assert a vicarious liability claim against the
principal when they first filed suit, even though they could have.” Id. at 111. Thus, the
exception “does not apply in circumstances where the plaintiff has initially filed a vicarious
liability claim against the principal, and the plaintiff’s claims against the principal’s agents
are later extinguished by operation of law.” Id. The Court further stated:

       Extending the procedural limitation recognized in Creech v. Addington and
       Huber v. Marlow to plaintiffs who have included a vicarious liability claim
       in their original complaint would be contrary to the traditional principle that
       plaintiffs may elect to sue the principal, the agent, or both. In circumstances
       where the plaintiff has properly asserted a vicarious liability claim against
       the principal, the extinguishment of the plaintiff’s claims against the agent,

                                              -7-
        by voluntary dismissal or otherwise, “merely produce[s] the same effect as
        if the [agent] had never been sued. . . .”

Id. (quoting Rankhorn v. Sealtest Foods, 479 S.W.2d 649, 652 (Tenn. Ct. App. 1971)).
Applying these principles to the facts before it, the Court noted that the plaintiffs “filed a
proper vicarious liability claim against [the hospital] before their claims against Dr. Ogle
were extinguished by operation of law.” Id. at 112. Therefore, “the subsequent procedural
bar of their claims against Dr. Ogle does not prevent [the plaintiffs] from pursuing their
timely filed vicarious liability claim against the hospital.” Id.

       As previously stated, the Court’s analysis in Abshure was based upon the law in
effect prior to the pre-suit notice provisions and the HCLA. If we apply the fourth
exception to vicarious liability identified in Abshure to the plaintiff’s vicarious liability
claims against Skyline in the present case, the result would likely be to bar their claims
because, at the time that they filed their complaint against Skyline (May 6, 2019), the one-
year statute of limitations had run on any direct claims against the agents/employees (on
January 9, 2019).3 Under the plain language of the HCLA, however, as discussed above,
the plaintiff’s claims against Skyline are timely. How do we resolve the conflict between
the common law principles described in Abshure and the plain language of the HCLA?

        In the event of a conflict between the common law and a statute, the statute prevails.
McClay v. Airport Mgmt. Servs., LLC, 596 S.W.3d 686, 690 n.3 (Tenn. 2020); Meyers v.
First Tenn. Bank, N.A., 503 S.W.3d 365, 377 (Tenn. Ct. App. 2016). Moreover, “[w]hen
the Legislature ‘has acted to occupy an area of the law formerly governed by the common
law, the statute must prevail over the common law in the case of conflict.’” Buman v.
Gibson, No. W2013-01867-COA-R3-CV, 2014 WL 3893293, at *9 (Tenn. Ct. App. Aug.
11, 2014) (quoting Hodge v. Craig, 382 S.W.3d 325, 338 (Tenn. 2012)). The provisions
of the HCLA at issue here, namely the definitions in Tenn. Code Ann. § 29-26-101 and the
pre-suit notice provisions in Tenn. Code Ann. § 29-26-121, were substantially amended in
2008, 2009, and 2011. See Ellithorpe, 479 S.W.3d at 824-26. Our Supreme Court has
stated that, “The overarching purpose of the pre-suit notice statute is to ensure that health
care defendants receive timely notice of a forthcoming lawsuit.” Arden v. Kozawa, 466
S.W.3d 758, 764 (Tenn. 2015). The new definitional provisions enacted in 2011 generally
clarified the scope of the HCLA by substituting the term “health care liability” for “medical
malpractice” and by defining a “health care liability action” to include “‘any civil action .
. . alleging that a health care provider or providers’” caused an injury related to the

3
  The precise limitation described in Abshure requires that the agent’s “‘right of action against the agent is
extinguished by operation of law.’” Abshure, 325 S.W.3d at 109 (quoting Johnson, 74 S.W.3d at 345).
While “[s]tatutes of repose are substantive and extinguish both the right and the remedy,” “statutes of
limitations are procedural, extinguishing only the remedy.” Jones v. Methodist Healthcare, 83 S.W.3d 739,
743 (Tenn. Ct. App. 2001). Thus, it could be argued that, because the statute of limitations does not
extinguish the right of action, the limitation does not apply where a direct claim against the agent is barred
by the statute of limitations.
                                                    -8-
provision of health care services, “‘regardless of the theory of liability on which the action
is based.’” Ellithorpe, 479 S.W.3d at 826 (quoting Tenn. Code Ann. § 29-26-101(a)(1)).

        The result reached here is consistent with the purposes and the language of the
HCLA. Application of the common law principle would conflict with the outcome
prescribed by the HCLA. Subsection (c) of Tenn. Code Ann. § 29-26-121 states: “In no
event shall this section operate to shorten or otherwise extend the statutes of limitations or
repose applicable to any action asserting a claim for health care liability, nor shall more
than one (1) extension be applicable to any provider.” Were we to follow the common law
rule relied upon by Skyline, the result would be to effectively shorten the time for pre-suit
resolution of claims for vicarious liability cases brought solely against the principal. To
avoid the trap envisioned by Skyline, a plaintiff choosing to sue the principal, and not the
agents, would be required to give the principal pre-suit notice at least sixty days prior to
the date upon which the statute of limitations applicable to the agent expires in order to
benefit from the 120-day extension set forth in Tenn. Code Ann. § 29-26-121(c). A
plaintiff could also give pre-suit notice to the agent/employee, but Tenn. Code Ann. § 29-
26-121(a)(1) requires pre-suit notice only for “a named defendant.” Moreover, as
discussed above, the HCLA definition of “health care provider” includes nongovernmental
hospitals, Tenn. Code Ann. § 29-26-101(a)(2)(B), and the statute does not change the
common law rule that a plaintiff may choose to sue the principal and not the agent.

        For all of these reasons, we conclude that, in health care liability cases in which a
plaintiff chooses to sue only the principal, the provisions of the HCLA on pre-suit notice
prevail over the common law exception in Abshure with respect to the tolling of the statute
of limitations.4 Therefore, we hold that the trial court erred in dismissing the plaintiff’s
vicarious liability claims against Skyline.




4
 The plaintiff also argues that the trial court erred in dismissing his vicarious liability claims against Skyline
because the hospital failed to comply with Tenn. Code Ann. § 29-26-121(a)(5) by failing, “within (30) days
of receiving [pre-suit] notice . . . [to] provide written notice to the potential claimant of any other person,
entity, or health care provider who may be a properly named defendant.” In light of the preceding analysis,
we need not address this argument. Moreover, our Supreme Court recently held that Tenn. Code Ann. §
29-26-121(a)(5) “provides no remedy for noncompliance, and that [the defendants’] noncompliance does
not constitute extraordinary cause sufficient to excuse [the plaintiff’s] failure to provide [the proper
principal defendant] with pre-suit notice.” Bidwell ex rel. Bidwell v. Strait, No. E2018-02211-SC-R11-CV,
2021 WL 260975, at *1, -- S.W.3d -- (Tenn. Jan. 26, 2021).
                                                      -9-
                                     CONCLUSION

       The judgment of the trial court is reversed and the case is remanded for further
proceedings consistent with this opinion. Costs of this appeal are assessed against the
appellee, HTI Memorial Hospital Corporation, and execution may issue if necessary.




                                                 _/s/ Andy D. Bennett_______________
                                                 ANDY D. BENNETT, JUDGE




                                        - 10 -